Dismissed and Memorandum Opinion filed March 1, 2007







Dismissed
and Memorandum Opinion filed March 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00028-CV
____________
 
TRUESTAR PETROLEUM CORPORATION, TRUESTAR BARNETT LLC
and TRUESTAR AMERICAS, INC., Appellants
 
V.
 
JOHN S. BURNS, Q.C., Appellee
 
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-54028
 

 
M E M O R A N D U M  O P I N I O N




This is
an accelerated appeal from an order granting appellee=s special appearance signed October
16, 2006.  The notice of appeal was filed on November 8, 2006.  To date, our
records show that appellants have not paid the $125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice  on
January 23, 2007, that this appeal was subject to dismissal, appellants did not
respond.  See Tex. R. App. P. 42.3.  On February 8,
2007, this court issued an order stating that the appeal would be dismissed
unless appellants paid the filing fee by February 20, 2007.  Again, appellants
did not respond.
Accordingly,
the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
1, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.